Opinion by
Judge Pryor:
In this case the evidence shows beyond doubt that the wife of the appellee, Mrs. Boone, owned sixty-five acres of land in her own right, derived by descent from her father; that the husband sold it for $45 per acre; that he used the money for three or four years and then converted $2,300 in a home containing twenty-six acres of land for his wife, and had the deed made to her. The proof of two or three witnesses other than Daniel Boone, is to the effect “that at and prior to the sale by the husband of the wife’s land it was agreed on his part that he would re-invest it for her benefit, the wife insisting upon it, as a condition to her parting with the title.” This land of the wife was not subject to the debts of the husband. His creditors had no right to look to it for payment when they gave him credit. The husband was then insolvent or with no visible means out of which creditors could have their demands satisfied. The wife has been guilty of no fraud, and the statement of her witnesses should not be disregarded when there is nothing in the assertion of her rights inconsistent with the legal and equitable claim she had upon her husband even against the claims of his creditors. The deed has been made and the contract fully executed. This was prior to the assignment to the appellant.
Judgment affirmed.